Citation Nr: 0411258	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for residuals of a left foot 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on appeal.  
The veteran, who had active service from June 1952 to May 1956 and 
from July 1956 to July 1960, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Upon preliminary review of the claims file, the Board finds that 
additional development is needed in this case before proceeding 
with appellate review for the reasons set forth below.

An initial review of the evidence reveals that the veteran's 
service medical records were damaged by the fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  Even 
prior to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's service 
medical records were unavailable, through no fault of the veteran, 
there was a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Many of the veteran's available service medical 
records are legible and while fire-damaged, are fairly intact.  
These records indicate that the veteran was involved in a motor 
vehicle accident on December 26, 1956 in which he sustained 
multiple injuries.  He apparently was initially treated at General 
Hospital in Greenville, Mississippi, which appears to be a 
civilian hospital, and then spent 27 days at the 3505th U. S. Air 
Force Hospital at Greenville Air Force Base in Greenville 
Mississippi where he was transferred.  The only document of record 
relating to this accident and contained in the claims folder is a 
clinical record cover sheet regarding his hospitalization at 
Greenville Air Force Base.  While the available service records do 
not indicate or otherwise show that the veteran injured his left 
foot at the time of the injury, in his February 2003 claim, the 
veteran indicated that he had injured his left foot during service 
on December 28, 1956 and that he had been treated at the Air Force 
Base in Greenville, Mississippi.  He later stated that he injured 
his left foot at the same time he incurred his other now service-
connected injuries.  The Board notes that there may be clinical 
records available that will provide more detail regarding the 
inservice injuries, and that the private medical records from 
General Hospital may also be relevant in this case.  

The Court has also held that VA regulations do not require that 
service connection be established by service medical records, but 
may be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
Further, the Court has held that the "duty to assist" includes 
advising a claimant that, even though service records were not 
available, alternate proof to support the claim will be 
considered.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Board notes that there may be additional 
treatment records not associated with the claims file.  In this 
regard, the RO has indicated that the medical evidence of record 
does not include a diagnosis of a current left foot disorder.  
However, the Board observes that VA outpatient records dated in 
March 2003 indicate that x-rays of the veteran's left foot were 
being obtained and that he was being referred to a podiatrist.  
The evidence of record does not include treatment records 
documenting the x-rays or podiatry appointment.  Such records may 
prove to be relevant and probative.  Further, these same VA 
outpatient records indicate that the veteran has had foot pain for 
many years, yet there are no treatment records prior to November 
2000 associated with the claims file, and it is unclear as to 
whether he previously sought any treatment.  Therefore, the RO 
should request that the veteran provide the names and addresses of 
any and all providers who treated his left foot and attempt to 
obtain and associate with the claims file any treatment records 
pertaining to his claimed disability.

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should advise the veteran that he can submit alternate 
evidence to support his claim for service connection, including 
statements from service medical personnel; statements from 
individuals who served with him ("buddy" certificates or 
affidavits); employment physical examinations; medical evidence 
from hospitals, clinics from which, and private physicians from 
whom, he may have received treatment, especially soon after 
discharge; letters written during service; and insurance 
examinations.  The RO should assist the veteran in this respect, 
and should pursue all logical follow-up development pertaining to 
his claim.

2.  The RO should also request that the veteran provide the names 
and addresses of any and all health care providers who have 
provided treatment for his left foot since his discharge from 
service.  After acquiring this information and obtaining any 
necessary authorization, the RO should obtain and associate these 
records with the claims file.  A specific request should be made 
for any VA outpatient records dated after March 2003 to the 
present and for all medical records relating to treatment of the 
veteran following the December 26, 1956 motor vehicle accident 
from General Hospital in Greenville, Mississippi.  

3.  The RO should contact the appropriate government entity and 
request the actual clinical records of the veteran's 
hospitalization at the 3505th U. S. Air Force Hospital at 
Greenville Air Force Base in Greenville Mississippi, between 
December 1956 and January 1957.

4.  In addition to the development requested above, the claims 
file should be reviewed to ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other applicable legal precedent. 

When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional 

office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



